Citation Nr: 1205925	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a December 2011 statement, the Veteran's service organization representative indicated that the present appeal involves three issues: service connection for skin cancer, bilateral hearing loss and tinnitus.  For sake of clarity, the Board notes that the RO previously adjudicated claims of service connection for bilateral hearing loss and tinnitus in a November 2009 rating decision.  The Veteran then filed a timely notice of disagreement (NOD), after which the RO issued a statement of the case (SOC) in April 2010.  The claims file does not currently include a VA Form 9 or other correspondence filed within 60 days of the April 2010 SOC that may be reasonably construed as a substantive appeal.  Thus, the issues of service connection for bilateral hearing loss and tinnitus are not in appellate status and are not listed on the title page.  38 U.S.C.A. § 7105; 38 U.S.C.A. §§ 20.200, 20.202, 20.300, 20.302; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon reviewing the case, it is determined that a remand is necessary to grant the Veteran's request to present testimony at a Board hearing.

By way of history, the claims file shows that the Veteran filed a substantive appeal (VA Form 9) in August 2010 indicating that he did not wish to testify at a hearing before the Board.  In December 2011, however, the Veteran's service organization representative informed the Board that it was now the Veteran's wish to testify at a Board hearing.  

Thus, this matter must be remanded to the RO to afford the Veteran the opportunity to testify at a Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge.  He and his representative, if any, should be notified of the date, time and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


